Citation Nr: 1750024	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  15-41 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).

REPRESENTATION

Appellant represented by:	Kenneth Wagoner, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACUDTRA) in the Army from February 4, 2009 to March 17, 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans' Affairs (VA).  

(The issues of entitlement to service connection for hypertension; entitlement to increased ratings for low back disability and right lower extremity radiculopathy; and a total disability rating based on individual unemployability due to service-connected disability (TDIU) are addressed in a separate Board decision).  
  

FINDINGS OF FACT

The appellant served for a period of more than 30 days but only on active duty for training.   


CONCLUSIONS OF LAW

1.  The Veteran's service from February 4, 2009 to March 17, 2009 did not constitute active duty.  38 U.S.C.A. §§ 101 (21-22), 3301 (1) (2014); 38 C.F.R. § 21.9505 (2017).    

2.  The criteria for basic eligibility for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. 
§§ 3301, 3311 (West 2014); 38 C.F.R. § 21.9520 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  However, in this case, the pertinent facts are not in dispute and the law is dispositive.  There is no outstanding evidence that could be obtained to substantiate the claim.  Therefore, no further development is required before the Board decides the claim.

II.  Analysis

The educational assistance program under Chapter 33, Title 38, of the United States Code (or the Post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009.  38 C.F.R. § 21.9500.  The provisions of the Act are codified at 38 U.S.C.A. 
§§ 3301-3324) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770.

VA has promulgated regulations for eligibility for this benefit based on certain qualifying periods and types of active duty service.  See 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.  An individual may establish eligibility for basic educational assistance under Chapter 33 by showing active duty service after September 10, 2001with: 

(a) A minimum of 90 aggregate days of active duty excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service:
      (1) Continues on active duty; 
      (2) Is discharged from service with an honorable discharge; 
(3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; 
(4) Is released from service characterized as honorable for further service in a reserve component; or 
      (5) Is discharged or released from service for- 
(i) A medical condition that preexisted such service and is not determined to be service-connected;
(ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.

or (b) Serves a minimum of 30 continuous days on active duty and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520.  

The general VA definition of active duty includes full-time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101(21)(A).  

The VA definition of active duty for training includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22)(A).

Additionally, under the statutory provisions governing the Post 9-11 GI Bill, a VA benefit, the following is included under the definition of active duty:
(A)  In the case of members of the regular components of the Armed Forces, the meaning given such term in section 101(21)(A) (i.e. 38 USCS § 101(21)(A).
(B)  In the case of members of the reserve components of the Armed Forces, service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12301(h), 12302, 12304, 12304a, or 12340b of title 10 or section 712 of title 14.  38 U.S.C.A. § 3301(1).  

Similarly, under VA regulations enacted pursuant to these statutory provisions active duty includes full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  38 C.F.R. § 21.9505.    

Notably, internal DOD regulations define the term "active duty" in relation to members of a Reserve Component more broadly than the term is defined by VA.  In addition to active duty that does not involve training, the term also encompasses active duty for training (ADT), which in turn encompasses initial active duty for training (IADT), annual training (AT) and other training duty (OTD).  See DOD Instruction 1215.06, Enclosure 3, Section 1, Figure: RC Duty Types (2014).  See also DOD Instruction 1215.06, Enclosure 3, Section 3 (2014).
   
Also, under Defense Department regulations, Reserve Components include the Army National Guard of the United States, the Army Reserve, the Navy Reserve, the Marine Corps Reserve, the Air National Guard of the United States, the Air Force Reserve, and the Coast Guard Reserve.  32 C.F.R. § 66.3.  (See also 10 U.S.C.A. § 12107(b)(1): "Under regulations to be prescribed by the Secretary of the Army, a person who enlists in the Army National Guard, or whose term of enlistment in the Army National Guard is extended, shall be concurrently enlisted, or his term of enlistment shall be concurrently extended, as the case may be, as a Reserve of the Army for service in the Army National Guard of the United States.")

Additionally, Army and DOD internal regulations include specific policies and procedures for ordering National Guard and reserve soldiers to initial active duty for training (IADT).  See e.g. Army Regulation (AR) 135-200, June 1999; DOD Instruction 1215.06, Enclosure 7, Section 3a. (4) (2014).  These internal regulations generally indicate that IADT is required for all enlisted prior non-service accessions.  See DOD Instruction 1215.06, Enclosure 3, Section 3a. (1).  These internal regulations also generally require that members of the Army National Guard with no prior military service (NPS) be ordered to initial active duty for training within 270 or 360 days of enlistment.  (AR) 135-200, Section 5-5; DOD Instruction 1215.06, Enclosure 7, Section 3a. (4)(b).  Additionally, they indicate that the individuals who can issue orders for Army National Guard soldiers to enter IADT include Military Entrance Processing Station (MEPS) commanders and that orders placing a solider on IADT are to cite 10 USC 12301(d) as the authority for ordering a soldier to "active duty."  See (AR) 135-200, Section 1-11a. (1)(f), 1-11a. (5).  

Further, 10 U.S.C.A. § 12301 (a), in pertinent part, reads as follows:   

In time of war or of national emergency declared by Congress, or when otherwise authorized by law, an authority designated by the Secretary concerned may, without the consent of the persons affected, order any unit, and any member not assigned to a unit organized to serve as a unit, of a reserve component under the jurisdiction of that Secretary to active duty for the duration of the war or emergency and for six months thereafter.  Id.

Also, 10 U.S.C.A. § 12301 (d) reads as follows:

At any time, an authority designated by the Secretary concerned may order a member of a reserve component under his jurisdiction to active duty, or retain him on active duty; with the consent of that member.  However, a member of the Army National Guard of the United States or the Air National Guard of the United States may not be ordered to active duty under this subsection without the consent of the governor or other appropriate authority of the State concerned.  Id. 

In a March 2011 statement, the Veteran affirmatively reported that he enlisted into the National Guard in September 2008.  However, he did not initially report for basic training until February 2009.  In the interim period he attended the Recruit Sustainment Program (RSP) once a month, Friday to Sunday, to check his readiness for training.  He noted that he had to take PT tests and do physical training during these sessions in order to get him ready for active training.  Eventually, he did report to Fort Jackson, South Carolina for active training on February 5, 2009.     

A January 2009 order from the Department of Defense Military Processing Station (MEPS) in Kansas City, Missouri shows that the Veteran was ordered to initial active duty for training (IADT) under 10 U.S.C.A. § 12301.  He was scheduled to report for approximately 10 weeks of basic training at Fort Jackson, South Carolina, with a reporting date of February 5, 2009, to be followed by approximately 15 weeks and 2 days of Advanced Individual Training specific to his MOS beginning on April 27, 2009.  The MOS for which the Veteran was to receive the individual training was 15T10, UH-60 (Black Hawk) Helicopter Repairer.  It was noted that the Veteran was currently a private 2nd class (PV2) in the Army National Guard. 

The Veteran's DD-214 then shows that he entered active service on February 4, 2009 and separated from active service on March 17, 2009.  It was noted that the he was being released from active duty for training and had not completed his first full term of service.  The reason for the Veteran's separation was that he failed medical/physical procurement standards.  The character of the Veteran's service was noted to be "uncharacterized."    

Applying the above summarized legal criteria to the pertinent facts, it is evident that the only military service performed by the Veteran in this case was active duty for training.  In this regard, the January 2009 order explicitly indicates that the Veteran was being ordered to initial active duty for training beginning on February 5, 2009 and that that training would entail 10 weeks of basic training and 15 weeks and 2 days of advanced individual training in the Veteran's MOS.  There is no mention in the order of any plan for the Veteran to perform any activity other than training.  Similarly, the Veteran's DD-214 indicates that he did not complete his first full term of service (i.e. basic training) and was being released from active duty for training (ADT), discharged from the reserve of the Army and returned to the Army National Guard.  Additionally, in his March 2011 statement, the Veteran affirmatively acknowledged that he understood he had reported for active training in February 2009 after waiting about 5 months from his initial enlistment in September 2008, noting that during this time he attended the recruit sustainment program.  Further, given that the controlling authority indicates that Army National Guard members are also members of the Reserves and given that it is clear that from February 2009 to March 2009 the Veteran was participating full time in basic training, it is equally clear that this participation amounted to full-time duty in the Armed Forces performed by a member of the Reserves for training purposes.  See 10 U.S.C.A. § 12107(b)(1) (indicating that those enlisted in the Army National Guard are concurrently enlisted in the Reserves); 32 C.F.R. § 66.3 (indicating that the Reserve Components include the Army National Guard).  Thus, his duty clearly meets the definition of active duty for training and cannot be considered active duty.  38 U.S.C.A. § 101(22)(A) (indicating that full-time duty in the Armed Forces performed by a member of the Reserves for training purposes is active duty for training); 38 U.S.C.A. § 101(21)(A), (indicating that active duty is full-time duty in the Armed Forces, other than active duty for training).  Accordingly, as at least some active duty service is a prerequisite for receipt of Chapter 33 educational benefits, the Board cannot grant entitlement to these benefits.

The Veteran's attorney has argued that the Veteran did serve on active duty from February 4, 2009 to March 17, 2009.  In support of this position, he asserts that the Veteran's service was performed "under a call for active duty" under 10 U.S.C. 12301(d), noting that the January 2009 order specifically referenced this statutory section, which refers to ordering a member of a reserve component to "active duty."  However, as noted above, the actual text of the order explicitly instructs the Veteran to report to initial active duty for training (basic training followed by advanced individual training specific to his MOS) and does not contain any instruction for him to serve in any capacity that would involve "full time duty in the Armed Forces other than for training purposes."  

Also, although internal DOD regulations do generally consider IADT performed by a member of a reserve component as a subtype of "active duty", for purposes of eligibility for VA Post 911 GI bill benefits, the IADT service performed by the Veteran does not constitute active duty.  As explained above, it was not active duty within the meaning given such term in 38 U.S.C.A. § 101(21)(A), as it clearly falls under the definition of active duty for training found in 38 U.S.C.A. § 101(22)(A).  Additionally, in determining whether the Veteran's service pursuant to the January 2009 order can be construed as "service on active duty under a call or order to active duty under (10 U.S.C.A. § 12301)" according to 38 U.S.C.A. § 3301(1)(B), the Board construes the two uses of  the term "active duty" found in section 3301(1)(B) as meaning "full-time duty in the Armed Forces, other than active duty for training" (i.e. the definition found in 38 U.S.C.A. § 101(21).  If the broader definition of "active duty" found in the internal DOD regulations were to be applied to construe the two uses of the term in section 3301(1)(B), the result would be that members of a regular component of the Armed Forces would only be eligible for post-911 GI bill benefits if they serve a full 90 days or more of full time duty that does not constitute active duty for training (or 30 days of such duty if discharged for a service connected disability), whereas a member of a Reserve Component would be eligible for benefits for being called to and performing 90 days or more of full time duty (or 30 days of such duty if discharged for a service connected disability) whether or not that duty constituted active duty for training.  The Board does not find any indication in the pertinent legal authority indicating that Congress desired to afford this greater benefit to Reserve component members.  Consequently, the Board must construe the uses of the term "active duty" in 38 U.S.C.A. § 3301(1)(B) as meaning "full-time duty in the Armed Forces, other than active duty for training."  The Board also notes that all of the statutory sections mentioned in 38 U.S.C.A. § 3301(1)(B) allow for reserve component members to be called to active duty in the form of full time duty in the Armed Forces other than active duty for training.  See 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12301(h), 12302, 12304, 12304a,12340b; 14 U.S.C.A. § 712.  Consequently, construing the uses of the term "active duty" in section § 3301(B) as identical to the definition presented in 38 U.S.C.A. § 101(22) is not inconsistent with the inclusion of these various statutory provisions within section § 3301(1)(B).     
                      
The Veteran's attorney has also argued that the Board, in an earlier December 2013 decision, affirmatively indicated that the Veteran did serve on active duty from February 4, 2009 to March 17, 2009.  This indication, made in the context of a decision concerning disability benefits, was in error.  As noted above, the Veteran is correctly found to have served on active duty for training.  This service was sufficient to allow for an award of service connection for the appellant's lumbar spine disability in the December 2013 Board decision.  See 38 U.S.C.A. § 101 (24).   In turn, the award of service connection, in conjunction with the service on active duty for training, establishes the appellant as a Veteran.  See 38 C.F.R. § 3.1(d).  Also, in conjunction with the other evidence of record, the award of service connection allows for a finding that the Veteran was discharged due to a service connected disability.  However, the Veteran did not serve on active duty for Post 9-11 GI bill benefits purposes.  38 U.S.C.A. § 3301(1).    
The Board empathizes with the Veteran's desire to further his education.  However, it is bound to follow the controlling law and regulations.  As active duty service is a pre-requisite for receipt of Chapter 33 benefits and the Veteran did not serve on active duty, the Board does not have a basis for granting the instant appeal and must deny it as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


  




    	
 







Department of Veterans Affairs


